Exhibit ITEM 6.SELECTED CONSOLIDATED FINANCIAL DATA The following table shows selected historical consolidated financial data for our Companyadjusted for the retroactive application of Financial Accounting Standards Board Staff Position APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement)” (“FSP APB 14-1”), adopted by us on August 1, 2009. Effective August 1, 2005, we adopted the provisions of SFAS No. 123(R), “Share-Based Payment” using the modified prospective method and, as a result, periods prior to August 1, 2005 do not reflect the recognition of stock-based compensation expense. Detailed historical financial information is included in the audited consolidated financial statements for fiscal 2009, 2008 and 2007. Fiscal Years Ended July 31, (In thousands, except per share amounts) (As adjusted for the retroactive application of FSP APB 14-1) 2009 2008 2007 2006 2005 Consolidated Statement of Operations Data: Net sales $ 586,372 531,627 445,684 391,511 307,890 Cost of sales 345,472 296,687 252,389 232,210 180,524 Gross profit 240,900 234,940 193,295 159,301 127,366 Expenses: Selling, general and administrative 100,171 85,967 73,312 67,071 51,819 Research and development 50,010 40,472 32,469 25,834 21,155 In-process research and development 6,200 - Amortization of intangibles 7,592 1,710 2,592 2,465 2,328 163,973 128,149 108,373 95,370 75,302 Operating income 76,927 106,791 84,922 63,931 52,064 Other expenses (income): Interest expense 6,396 7,100 6,820 6,472 6,181 Interest income and other (2,738 ) (14,065 ) (14,208 ) (9,243 ) (4,072 ) Income before provision for income taxes 73,269 113,756 92,310 66,702 49,955 Provision for income taxes 25,744 40,106 29,673 23,818 15,506 Net income $ 47,525 73,650 62,637 42,884 34,449 Net income per share: Basic $ 1.81 3.05 2.70 1.88 1.59 Diluted $ 1.73 2.76 2.42 1.72 1.42 Weighted average number of commonshares outstanding – basic 26,321 24,138 23,178 22,753 21,673 Weighted average number of common and common equivalent shares outstanding – diluted 29,793 28,278 27,603 27,324 27,064 (continued) 1 Fiscal Years Ended July 31, (In thousands) 2009 2008 2007 2006 2005 Other Consolidated Operating Data: Backlog at period-end $ 549,833 201,122 129,044 186,007 153,314 New orders 883,750 603,705 388,721 424,204 377,655 Research and development expenditures - internal and customer funded 64,955 48,224 36,639 30,243 24,156 As of July 31, (In thousands) (As adjusted for the retroactive application of FSP APB 14-1) 2009 2008 2007 2006 2005 Consolidated Balance Sheet Data: Total assets $ 938,671 652,723 555,780 454,542 381,517 Working capital 596,525 484,454 397,086 308,989 254,692 Convertible senior notes 200,000 91,946 87,367 83,116 79,169 Other long-term obligations 2,283 - 108 243 396 Stockholders’ equity 629,129 450,773 356,522 267,572 212,344 2
